Gerard s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2014

                                      No. 04-14-00301-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                        Gerard CORTES,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05707
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on June 2, 2014. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to June 23,
2014. On June 30, 2014, the appellant filed a motion requesting an additional extension of time
to file the brief until July 14, 2014. The motion is GRANTED. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by July 14, 2014.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court